Citation Nr: 1038297	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to a level of priority higher than Priority Group 7c 
for purposes of basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) Healthcare System in 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to September 
1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 decision of the Department of Veterans 
Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia.

In September 2010, the Veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with the 
claims file.

The Board notes that this appeal centers on the Veteran's 
Priority Group 7c assignment for the year 2006.  As will be 
discussed below, there is no controversy over his assignment in 
Priority Group 5 during the previous years.  Furthermore, as 
eligibility determination for subsequent years are independent 
from the 2006 determination, the priority group assignments for 
the subsequent years are not before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's income for the year 2006 exceeded the VA Income 
Threshold of $33,350 for a nonservice-connected Veteran with one 
dependent but did not exceed the VA Geographic Means Test Income 
Threshold of $34,800 for the Veteran's residency location.




CONCLUSION OF LAW

The criteria for placement in a VA Healthcare Priority Group 5, 
or any other group that is higher than Priority Group 7c, are not 
met.  38 U.S.C.A. §§ 1705, 1706, 1710, 1722 (West 2002); 38 
C.F.R. § 17.36 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The VCAA notice requirements, however, may be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  See Pelegrini, supra.

Proper VCAA notice was accomplished in a letter sent to the 
Veteran in May 2009.  This letter informed the Veteran that the 
financial information he reported to VA in March 2007 differed 
from the information that was provided by the Internal Revenue 
Service (IRS) and Social Security Administration (SSA) through an 
Income Verification Match (IVM) for the calendar year 2006.  The 
Veteran was given the information that had been obtained from the 
IRS and SSA.  He was asked to review his records and notify VA of 
the correct income for that year.  Specifically, he was asked to 
provide proof of income and was notified of the types of evidence 
that could be used as proof.  He was also notified of the various 
ways in which his income may be reduced and of the types of 
evidence that he could submit as proof.  He was also given the 
financial assessment thresholds for the year 2006.  

The record reflects that the Veteran submitted the requested 
information, including evidence of unreimbursed medical expenses, 
in response to the May 2009 letter.  According to the IVM Case 
History, the appellant's spouse requested that VA return the 
original receipts.  A January 2010 entry reflects that copies of 
the Veteran's medical receipts were made and that the originals 
were returned to the Veteran.  The Board notes, however, that 
neither the copies nor the original receipts themselves appear in 
the claims folder.  

The Board has considered whether to remand this claim in order to 
obtain the missing receipts.  The Board notes that such a remand 
would likely result in the HEC having to again contact the 
Veteran and his spouse and request that they submit copies of 
their 2006 unreimbursed medical expense receipts.  The Board 
further notes that the Veteran and his spouse have not disputed 
the accuracy of the reported $4,014 in verified unreimbursed 
medical expenses for 2006.  Thus, given that there is no 
disagreement over the $4,014 figure, the Board has decided 
against a remand that were merely delay the adjudication of the 
Veteran's claim.  Such a remand would provide hardship and 
aggravation for the Veteran and his spouse without producing new 
evidence that would be beneficial to the Veteran's claim.

The Board further finds that the duty to assist requirements have 
been satisfied, as the IVM Case History reflects that much 
assistance has been provided to the Veteran, his spouse, and his 
representative in attempting to resolve his claim.  While there 
is no indication that the Veteran notified VA of any records he 
wished  for VA to obtain, the Board notes that assistance was 
provided by the caseworkers who worked with the Veteran's spouse 
and representative to determine what medical receipts had been 
submitted and what was required.  The Veteran and his spouse were 
also given the opportunity to present testimony at a September 
2010 Board hearing.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Priority Group Classification

Generally, a veteran must be enrolled in the VA healthcare system 
as a condition to receiving medical benefits. 38 C.F.R. § 
17.36(a).

Veteran claimants are broken down into eight priority groups in 
determining priority and eligibility for VA treatment. The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of priority: 

(1) Veterans with a singular or combined rating of 50 percent or 
greater based on one or more service-connected disabilities or 
unemployability; 

(2) Veterans with a singular or combined rating of 30 percent or 
40 percent based on one or more service- connected disabilities; 

(3) Veterans who are former prisoners of war; veterans awarded 
the Purple Heart; veterans with a singular or combined rating of 
10 percent or 20 percent based on one or more service-connected 
disabilities; veterans who were discharged or released from 
active military service for a disability incurred or aggravated 
in the line of duty; veterans who receive disability compensation 
under 38 U.S.C.A. § 1151; veterans whose entitlement to 
disability compensation is suspended pursuant to 38 U.S.C.A. § 
1151, but only to the extent that such veterans' continuing 
eligibility for that care is provided for in the judgment or 
settlement described in 38 U.S.C.A. § 1151, veterans whose 
entitlement to disability compensation is suspended because of 
the receipt of military retired pay; and veterans receiving 
compensation at the 10 percent rating level based on multiple 
noncompensable service- connected disabilities that clearly 
interfere with normal employability; 

(4) Veterans who receive increased pension based on their need 
for regular aid and attendance or by reason of being permanently 
housebound and other veterans who are determined to be 
catastrophically disabled by the Chief of Staff (or equivalent 
clinical official) at the VA facility where they were examined; 

(5) Veterans not covered by 38 C.F.R. § 17.36(b)(1) through 
(b)(4) of this section who are determined to be unable to defray 
the expenses of necessary care under 38 U.S.C.A. § 1722(a); 

(6) Veterans of the Mexican border period or of World War I; 
veterans solely seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998; and veterans with 0 
percent service-connected disabilities who are nevertheless 
compensated, including veterans receiving compensation for 
inactive tuberculosis; 

(7) Veterans who agree to pay to the United States the applicable 
copayment determined under 38 U.S.C.A. § 1710(f) and 1710(g) if 
their income for the previous year constitutes 'low income' under 
the geographical income limits established by the U.S. Department 
of Housing and Urban Development for the fiscal year that ended 
on September 30 of the previous calendar year. This category is 
further prioritized into four subcategories (see 38 C.F.R. § 
17.36(b)(7)); and 

(8) Veterans not included in priority category 4 or 7, who are 
eligible for care only if they agree to pay to the United States 
the applicable copayment determined under 38 U.S.C.A. § 1710(f) 
and 1710(g). This category is further prioritized into four 
subcategories (see 38 C.F.R. § 17.36(b)(8)). 

38 C.F.R. § 17.36(b)

Of the eight priority groups, only Priority Group 5 and Priority 
Group 7 are relevant to the case at hand.  Records reflect that 
the Veteran's initial enrollment date was March 26, 2002, and 
that he was assigned to Priority Group 5.  The record does not 
identify the income that was used to calculate the Veteran's 
initial placement, making it admittedly difficult to explain how 
the initial group assignment was made.  The Board notes, however, 
that there is no case or controversy arising from the years prior 
to 2005 because the Veteran did not have to submit a copay during 
those years. 

As noted above, the Veteran was informed in a March 2009 letter 
that the income information he had submitted in connection with 
the calendar year 2006 was inconsistent with the information that 
had been obtained through the IVM process.  Therefore, the 
Veteran was asked to verify his 2006 income, including any 
unreimbursed medical expenses that could be used to offset this 
income.  

Essentially, the Veteran would qualify for Priority Group 5 
placement in 2006, and thus would not be responsible for a copay, 
if he is determined to be unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Under 38 U.S.C.A. § 1722(a), a veteran is considered to be unable 
to defray the expenses of necessary care if he is eligible to 
receive medical assistance under a State plan approved under 
title XIX of the Social Security Act, if he is in receipt of 
pension under 38 U.S.C.A. § 1521, or if his attributable income 
is not greater than the amount set forth in 38 U.S.C.A. § 
1722(b).  See 38 U.S.C.A. §§ 1503, 1522, 1722 (West 2002 & Supp. 
2009).  The Board notes that 38 U.S.C.A. § 1722(b) sets a formula 
for determining the VA National Income Thresholds.  

The Veteran in the case at hand is not in receipt of medical 
assistance under a State plan approved under title XIX of the 
Social Security Act, and he is not in receipt of pension under 
38 U.S.C.A. § 1521.  He does not contend otherwise.  

(For the sake of clarity, the following discussion does not 
include the $135,000 income for the sale of the Veteran's home 
that was erroneously included in the initial 2006 income 
computation but was later removed when the Veteran submitted 
evidence demonstrating that he did not receive any cash proceeds 
from this sale.)

As noted in the June 2009 decision, the 2006 threshold for a 
nonservice-connected Veteran with one dependant was $33,350.  The 
Veteran's income was determined to consist of his Social Security 
income, his spouse's Social Security income, and pension plan 
gross distributions.  The Veteran has submitted a 2006 Social 
Security Benefit Statement reflecting that he received benefits 
totaling $25,212 in 2006 and that he repaid $5,175 in 2006 
benefits.  This results in net SSA benefits of $20,037 for the 
Veteran in 2006.  

The IVM information reflects, and the Veteran has confirmed, that 
his spouse receives Social Security benefits and two pensions.  
The IVM information indicates that the spouse's pension totaled 
$9,198 and that her two pensions totaled $7,828 in 2006.  

When all of these figures are added together, the Veteran's total 
income for 2006 is calculated at $37,063.  

As noted above, however, the Veteran is allowed to offset his 
income through, among other things, certain verified non-
reimbursed medical expenses.  According to the July 2009 notice 
letter, a nonservice-connected Veteran with one dependent may 
deduct verified unreimbursed medical expenses in excess of $692.  

As discussed above, the receipts verifying the Veteran's 2006 
unreimbursed medical expenses have been returned to his spouse 
and there are no copies of these receipts in the claims file.  
However, as documented in the IVM case history, the Veteran was 
able to submit proof of $4,014 in unreimbursed medical expenses 
for 2006.  The Veteran does not dispute this figure, and the 
Board has accepted it as the Veteran's total verified 
unreimbursed medical expenses for 2006. 

As noted above, the Veteran may only subtract verified 
unreimbursed medical expenses in excess of $692.  Subtracting 
this number from the $4,014 in unreimbursed medical expenses for 
2006 leaves $3,322 of unreimbursed medical expenses that may be 
subtracted from the Veteran's 2006 income.  

Subtracting $3,322 from $37,063 leaves a 2006 countable income 
total of $33,741.  Because this number is greater than the 
$33,350 VA National Income Threshold for 2006, the Veteran does 
not meet any of the criteria that would render him unable to 
defray the expenses of necessary care.  He therefore does not 
qualify for placement in Priority Group 5.

Even though the Veteran does not qualify for placement in 
Priority Group 5, he will be eligible for placement in Priority 
Group 7c if his countable income of $33,741 is less than the 
geographical income limit for his area of residence.  The 2006 VA 
Geographic Means Test Income Threshold for the Veteran's 
residency location was $34,800.  Because the Veteran's income 
does not exceed $33,741, he qualified for Priority Group 7 
placement.  As a nonservice-connected Veteran who was has been 
determined to have been enrolled in the VA Healthcare System 
prior to a date specified in the Federal Register, the Veteran 
was placed in Priority Group 7c.  

As noted above, one condition for enrollment in Priority Group 7 
is that the Veteran must agree to pay the applicable copayment.  
Because the Veteran did not qualify for a higher priority group 
in 2006, the Board cannot waive the Veteran's copayments as a 
matter of law.  Therefore, to the extent that the Veteran 
believes he should qualify for Priority Group 5 placement in 
2006, and to the extent that he is requesting that the Board 
waive the copay requirement, this claim must be denied.

To a certain extent, the Board's decision in this matter is 
academic, as an August 2009 IVM Case History note reflects the 
Veteran's local VA Medical Center granted a waiver of the debt 
that was created by the unpaid copayments.  Case notes reflect 
that this waiver was only granted after the HEC declined to 
reverse the Veteran's move to Priority Group 7c.  The Board 
emphasizes that the VA Medical Center waiver does not constitute 
a waiver of any future copayment requirements that may arise.  

Finally, the Board understands that the Veteran and his wife have 
become quite frustrated with this entire process, in particular 
with VA's recurring requests for documentation of their annual 
income and unreimbursed medical expenses.  The Board recognizes 
the burdens that such requirements place on the Veteran and his 
spouse, especially in light of the Veteran's poor health.  First, 
while the Board sympathizes with these concerns, it must point 
out that VA requires yearly updates of the Veteran's income and 
expenses in order to determine the Veteran's continued health 
care eligibility.  Moreover, even if such evidence were deemed 
discretionary, the issue of whether the Veteran may continue to 
receive certain benefits if he does not submit the required 
information is a matter to be addressed by the agency of original 
jurisdiction and is  not a question over which the Board has 
jurisdiction.  


ORDER

Entitlement to a level of priority higher than Priority Group 7c 
for purposes of basic eligibility for enrollment in the VA 
Healthcare System in 2006 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


